IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHAKUR MALIK,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3198

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed April 11, 2017.

Petition for Belated Appeal – Original Jurisdiction

Shakur Malik, pro se.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying in part and

dismissing in part defendant’s amended motion for postconviction relief and second

amended motion for postconviction relief, rendered on or about February 3, 2016,

in Duval County Circuit Court case number 16-2009-CF-004509-AXXX-MA, is

granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the
clerk of the lower tribunal for treatment as a notice of appeal.


B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.




                                          2